Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          17-MAR-2022
                                                          08:15 AM
                                                          Dkt. 5 ODAC



                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I



                           STATE OF HAWAII,
                    Respondent/Plaintiff-Appellee,

                                   v.
                             JUSTIN IKEDA,
                    Petitioner/Defendant-Appellant.




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1DTC-18-508652)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant Justin Ikeda’s
 Application for Writ of Certiorari filed on February 9, 2022, is
 hereby rejected.
           DATED:   Honolulu, Hawaiʻi, March 17, 2022.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Michael D. Wilson

                                 /s/ Todd W. Eddins